United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3449
                                    ___________

Iran Henderson,                        *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
City of Cool Valley; Stewart Andrews, *
Officer,                               *      [UNPUBLISHED]
                                       *
                   Appellees.          *
                                  ___________

                            Submitted: April 19, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

      Iran Henderson appeals the district court's adverse grant of summary judgment
in Henderson's civil rights action arising under 42 U.S.C. § 1983. Having reviewed the
record, we find no error of law appears in the district court's ruling. Because the

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
parties' briefs show they are thoroughly familiar with the issues before the court, we
conclude that an extended discussion would serve no useful precedential purpose. We
thus affirm on the basis of the district court's ruling without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-